Title: John Adams to Abigail Adams, 17 January 1777; 18 January 1777
From: Adams, John
To: Adams, Abigail


     
      Fish Kill 17 or 18 January 1777
     
     After a March like that of Hannibal over the Alps We arrived last Night at this Place, Where We found the Utmost Difficulty to get Forage for our Horses, and Lodgings for ourselves, and at last were indebted to the Hospitality of a private Gentleman Coll. Brinkhoff Brinckerhoff, who very kindly cared for Us.
     We came from Hartford through Farmington, Southington, Waterbury, Woodbury, New Milford, New Fairfield, the Oblong, &c. to Fish Kill. Of all the Mountains I ever passed these are the worst.—We found one Advantage however in the Cheapness of Travelling.
     I dont find one half of the Discontent, nor of the Terror here that I left in the Massachusetts. People seem sanguine that they shall do something grand this Winter.
     I am well, and in good Spirits.—My Horse performs extreemly well. He clambers over Mountains that my old Mare would have stumbled on. The Weather has been dreadfully severe.
    